Atkinson, J.
1. If the owner of a mule executes a mortgage thereon, describing it -as “one black mule five years old, weighing about_ 1000 pounds,” and shortly thereafter executes another mortgage on the same mule, describing it as “one black mare mule, three years old, named Clyde,” and both mortgages are properly recorded, and if subsequently the mule is sold and a contest arises between the two mortgagees in a money-rule proceeding against the sheriff for application of the purchase-money, and in such proceeding the evidence is conflicting as to the age of the mule, it is proper for the judge to refuse a request to charge, in effect, that if in fact the mule was oply three years of age, the record of the former mortgage, describing the mule as five years old, would not be notice of the existence of such former mortgage. Farkas v. Duncan, 94 Ga. 27 (20 S. E. 267).
2. The judge submitted the only substantial issues in the case, and the evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.